PER CURIAM.
We affirm the order denying Appellant’s current Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. On September 5, 2007, this court issued an order directing Appellant to show cause why he should not be prohibited from filing further pro se appeals, pleadings, motions, or petitions in this court pertaining to his convictions and sentences in Orange County Circuit Court Case No. 1974-CF-1404/C. See State v. Spencer, 751 So.2d 47 (Fla.1999). Appellant filed a response, which has been carefully reviewed by this court.
In 1974, Appellant pleaded guilty to first and second-degree murder and was sentenced to concurrent terms of life imprisonment. After his convictions and sentences were affirmed on appeal, Booker v. State, 331 So.2d 392 (Fla. 4th DCA 1976), Appellant filed numerous postconviction *1054motions. In fact, the trial court noted below that Appellant had filed twelve prior postconviction motions, all of which were denied. The instant motion suffered the same fate based upon the trial court’s finding that the motion was untimely because the judgment and sentence had become final over thirty years prior. After giving Appellant notice and an opportunity to be heard, the trial court barred Appellant from filing any further pro se pleadings.
. This court, too, has been burdened by Appellant’s repeated attacks on the judgment in his 1974 case. This is Appellant’s eighth postconviction appeal. Because he has failed to show that his numerous post-conviction motions and appeals do not constitute an abuse of the postconviction procedure, Appellant is hereby prohibited from filing any further appeals or petitions pertaining to his judgment and sentence in Orange County Circuit Court Case No. 1974-CF-1404/C, unless reviewed and signed by an attorney licensed to practice in the State of Florida. The Clerk of this court shall not accept any further pro se pleadings or appeals from Appellant that relate to this case. See Washington v. State, 959 So.2d 1238 (Fla. 5th DCA 2007); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995).
AFFIRMED.
PALMER, C.J., SAWAYA and TORPY, JJ., concur.